Citation Nr: 1723061	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  12-12 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right arm disability.

2.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1982 to March 1991. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In September 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

This matter was previously before the Board in November 2014 and was remanded for additional development.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In January 2015, the Veteran was afforded a VA shoulder and arm conditions examination where he reported experiencing pain in his right shoulder and forearm.  He reported falling down the engine room space while in service and injuring his shoulder while on active duty in the 1980s.  The Veteran was diagnosed with right glenohumeral joint osteoarthritis.  The VA examination report did not list any diagnosis with respect to the Veteran's claimed right arm condition, and the VA examiner provided no commentary on whether the Veteran had any medical diagnosis related to his right arm complaints. 

The VA examiner opined that it was less likely than not that the Veteran's claimed condition was incurred in or caused by his claimed in-service injury, illness or event.  However, the VA examiner's opinion is inadequate to adjudicate the right shoulder claim because it relies almost exclusively on an absence of references to right shoulder problems in the Veteran's service treatment records without commenting on whether the diagnosis of right glenohumeral joint osteoarthritis may be related to the Veteran's reports of a fall while aboard a Navy vessel while in service or other service treatment records reflecting incidents in service.  Notably, a December 1988 emergency care and treatment record documented the Veteran's involvement in a motor vehicle accident and complaints of neck pain.  A December 1990 service treatment record also documented the Veteran's fall of approximately 12 feet down an escalator.  That injury was the basis of the grant of service connection for a back disability.  

Post-service medical records reflect that the Veteran's complaints of right shoulder pain may stem from cervical radiculopathy.  Notably, a September 2011 VA treatment record noted the Veteran's complaints of chronic neck and shoulder pain with radicular symptoms.  The report noted the Veteran had an approximately 11-year history of chronic neck pain and distinctive C-6 right-sided radiculopathy with pain in the neck radiating down the right upper extremity to the thumb and index finger.  Further, a July 2012 VA emergency department note stated the Veteran complained of pain in his right shoulder and arm that was "identical in every respect to the pain from his cervical radiculopathy."  

The January 2015 VA examiner's opinion did not state whether the Veteran was diagnosed with cervical radiculopathy.  The Board points out that the Veteran is not service connected for a neck disability.  He had previously filed a claim of service connection, but that claim was denied.  Thus, a new VA examination with a more thorough opinion is needed on this issue.

As for the service connection claim for a right arm condition, the January 2015 VA examiner provided no discussion on whether the Veteran was diagnosed with any right arm condition, despite evidence in the medical record stating that the Veteran's right arm complaints may be related to cervical radiculopathy.  As such, remand is needed for a VA examiner to determine all medical diagnoses related to the Veteran's claim of a right arm condition and to provide an opinion on whether any diagnosed condition is related to active duty service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since June 2015.  If no medical records are available, this should be noted in the Veteran's claims file.

2.  Then schedule the Veteran for an appropriate VA examination with a different VA examiner to determine the nature and likely etiology of the Veteran's claimed right arm and shoulder conditions.  The claims folder and any pertinent medical records should be made available for review by the examiner.  The examiner should perform any diagnostic tests deemed necessary and elicit from the Veteran a complete medical history, including any medical treatment.  Following a review of the record, and any necessary testing, the examiner should address the following questions:

(a)  Identify all of the Veteran's diagnoses related to his claimed right arm and shoulder conditions during the appeal period (since June 2010).  The examiner is asked to specifically comment on treatment records indicating that the Veteran's right arm and shoulder complaints may stem from a diagnosis of cervical radiculopathy.

(b)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed right arm condition had its onset in or is otherwise related to active duty service?

(c)  Is it at least as likely as not (i.e., probability of 50 percent or greater) that any diagnosed shoulder condition had its onset in or is otherwise related to active duty service?

If the Veteran has been diagnosed with cervical radiculopathy during the appeal period, the VA examiner should consider and discuss as necessary, the service treatment records that show the Veteran fell down an escalator and injured his back. 

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Following any other development deemed necessary, re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




